
	
		II
		112th CONGRESS
		1st Session
		S. 1111
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Udall of Colorado
			 (for himself, Mr. Crapo,
			 Mr. Bennet, Mr.
			 Burr, Mr. Tester,
			 Mr. Vitter, Mr.
			 Chambliss, and Mr. Blunt)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  tax on beer to its pre-1991 level, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Brewers Excise and Economic Relief Act
			 of 2011 or BEER
			 Act.
		2.Repeal of 1990
			 tax increase on beer
			(a)In
			 generalParagraph (1) of section 5051(a) of the Internal Revenue
			 Code of 1986 is amended by striking $18 and inserting
			 $9.
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			3.Tax relief for
			 small breweries
			(a)In
			 generalSubparagraph (A) of
			 section 5051(a)(2) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 $7 in the heading and inserting
			 $3.50, and
				(2)by striking
			 $7 in the text and inserting $3.50.
				(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
